In The

                                Court of Appeals

                      Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00081-CV
                               __________________


                           IN THE INTEREST OF J.D.

__________________________________________________________________

               On Appeal from the County Court at Law
                       Orange County, Texas
                     Trial Cause No. C190849-D
__________________________________________________________________

                           MEMORANDUM OPINION

      Before terminating the relationship between a parent and the parent’s child,

the trial court, when acting as the factfinder, must make two discrete findings

supported by “clear and convincing evidence.” 1 The first of these requires the trial

court to find the parent engaged in conduct that violated at least one of the twenty-

one grounds in subsections 161.001(b)(1)(A)-(U) of the Texas Family Code.2

Subsection (Q), which is one of these twenty-one grounds, provides for terminating




      1
          Tex. Fam. Code Ann. § 161.001(b).
      2
          Id.
                                         1
the parent’s relationship if there is clear and convincing evidence that the parent

“knowingly engaged in criminal conduct that has resulted in the parent’s: (i)

conviction of an offense; and (ii) confinement or imprisonment and inability to care

for the child for not less than two years from the date of the filing of the petition[.]”3

The second discrete finding needed to terminate the relationship requires the

factfinder to find that terminating the relationship is in the child’s best interest. 4

       Following at bench trial, the trial court terminated the parental rights of

James’s parents and found that terminating their relationship with him is in James’s

best interest. 5 The judgment reflects the trial court terminated James’s father’s

(Father’s) relationship after finding Father knowingly engaged in criminal conduct

that led to his confinement and inability to care for James in the two-year period in

subsection (Q).6 Second, the trial court found that terminating Father’s relationship

with James is in James’s best interest.7 And the trial court’s order also terminates

Mother’s parental rights to James. After the trial court signed the order terminating

Mother’s and Father’s parental rights to James, Father exercised his right to appeal.

Mother, however, did not.



       3
         See id. § 161.001(b)(1)(Q).
       4
         Id. § 161.001(b)(2).
       5
         To protect James’s identity, we use pseudonyms for his name and any of his
relatives. Tex. R. App. P. 9.8(a), (b).
       6
         Tex. Fam. Code Ann. § 161.001(b)(1)(Q)
       7
         Id. § 161.001(b)(2).
                                           2
      Father raises three issues for our review in the appeal. The first two of Father’s

issues argue the evidence is legally and factually insufficient to support the trial

court’s subsection (Q) and best-interest findings. In Father’s third issue, he

complains about the terms in a mediated settlement agreement, an agreement Father

never signed, where Mother and the Department agreed that she should be allowed

to retain certain of her possessory rights to James. In that agreement, Mother and the

Department agreed they would recommend the Department be named as James’s

sole managing conservator, leaving her as a possessory conservator with certain

limited rights and duties the agreement defined, rights that expired in 2024.

      For the reasons explained below, we conclude that Father’s arguments

supporting his issues lack merit. As to issues one and two, there is ample evidence

in the record to support the trial court’s findings relevant to the grounds the court

relied on to terminate Father’s rights. Turning to issue three, the record does not

support Father’s claim that the trial court relied on the settlement agreement when it

decided to terminate Father’s rights to James.

                                     Background

      In October 2019, the Department took James from an apartment after police

found him there alone and without adult supervision. The next day, the trial court

signed an emergency order authorizing the Department to take James into custody.

In the hearing on the Department’s petition, the trial court found “there is an

                                          3
immediate danger to [James’s] physical health or safety . . . and that [leaving him]

in the home would be contrary to [his] welfare[.]” In the emergency order, the trial

court named the Department as James’s temporary sole managing conservator.

      The Department’s claims include a claim alleging that the parent-child

relationships between James and his parents should be terminated. In the

investigation of James’s case, the caseworker assigned to his case learned that Father

could not care for James because he had been arrested, jailed, and charged with

burglarizing a habitation and engaging in organized criminal activity.

      Seven witnesses, including Father, testified in the trial that ended with the

final order at issue in the appeal. When the removal occurred, Father was in jail and

awaiting trial. Even so, the Department’s initial goal was to reunite James and his

parents after both completed the requirements in their court-ordered service plans.

At trial, however, the Department proved that James’s parents failed to successfully

complete those requirements. The evidence also shows that, in January 2020, Father

was convicted of burglarizing a habitation and engaging in organized criminal

activity. Father received six-year sentences on his convictions, convictions Father

was ordered to serve concurrently. When the Department’s case went to trial, Father

was still in prison. The caseworker and Father both testified that Father would

complete the sentences on the convictions in July 2025. Even though his projected

date to complete his sentences is in 2025, Father testified that he hopes to get out of

                                          4
prison earlier on parole. He explained he thinks he will be granted parole when he

becomes eligible in July 2022.

      At the conclusion of the trial, the trial court found Father knowingly engaged

in criminal conduct that led to his criminal conviction, imprisonment, and inability

to care for James for at least two years from the date the Department sued Mother

and Father to terminate their relationships with James. 8 The trial court also found

that terminating Father’s rights to James is in James’s best interest.9

      Following the trial and before the trial court signed the final order, Mother

changed her mind about relying on her settlement agreement with the Department,

an agreement under which the Department agreed to recommend that she be allowed

to retain certain possessory rights for a limited period of time to James. Instead, after

the parties rested in the suit, Mother signed an affidavit relinquishing her parental

rights to James to the Department. According to Mother’s affidavit of

relinquishment, Mother “freely, voluntarily, and permanently give[s] and

relinquish[es] to the Department” her rights to James. 10 After Mother filed the




      8
       See id. § 161.001(b)(1)(Q).
      9
       Id. § 161.001(b)(2).
      10
         As to Mother, the judgment the trial court signed relies on the affidavit of
relinquishment Mother signed about a week after the parties completed presenting
evidence in the trial where the Department asked the trial court to terminate Mother’s
and Father’s rights. See id. § 161.001(b)(1)(K), (b)(2).
                                          5
affidavit with the County Clerk, the trial court rendered the final order at issue in the

appeal and terminated Father’s and Mother’s parent-child relationship with James.

                                 Standard of Review

      In Father’s first two issues, he argues the evidence is legally and factually

insufficient to support the trial court’s rulings terminating his rights to James. At

trial, the Department had the burden to prove through clear and convincing evidence

that Father’s relationship with James should be terminated.11 Clear and convincing

evidence is statutorily defined: it means “the measure or degree of proof that will

produce in the mind of the trier of fact a firm belief or conviction as to the truth of

the allegations sought to be established.”12

      When reviewing for legal insufficiency, we review all the evidence “in the

light most favorable to the finding to determine whether a reasonable trier of fact

could have formed a firm belief or conviction that its finding was true.”13 We assume

the factfinder resolved the disputed facts in a manner that favors the finding it made

if a reasonable factfinder could have resolved the issue that way. 14 For that reason,

we disregard all evidence that a reasonable factfinder could have disbelieved or

found to have been incredible.15 If we conclude that no reasonable factfinder could


      11
         Id.
      12
         Id. § 101.007; In re J.L., 163 S.W.3d 79, 84 (Tex. 2005).
      13
         In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002).
      14
         Id.
      15
         Id.
                                           6
form a firm belief or conviction that the fact in dispute is true, we must find the

evidence legally insufficient.16

       On the other hand, when reviewing for factual insufficiency, we determine

whether the Department introduced sufficient evidence to allow the factfinder to

form a firm belief or conviction about the truth of the claim at issue.17 In our review,

we focus on the evidence in the trial that the factfinder could have found to be clear

and convincing to prove a fact at issue in the dispute.18 We are to avoid substituting

our judgment for the one the factfinder made during the trial.19 Still, if the evidence

when viewed as a whole reveals that the disputed evidence is such that no reasonable

factfinder could form a firm belief or conviction about the truth of the fact the

Department needed to prove to prevail, the reviewing court will find the evidence

factually insufficient to support the trial court’s final order. 20

                      Did the conviction and imprisonment result
                        in Father’s inability to care for James?

       In issue one, Father argues the evidence is insufficient to support the trial

court’s ruling terminating his rights to James. Here, the order terminating Father’s

rights to James relies on just one of the twenty-one grounds listed in the Family Code



       16
          See In re J.L., 163 S.W.3d at 85.
       17
          In re J.F.C., 96 S.W.3d at 266.
       18
          Id.
       19
          See In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006).
       20
          In re J.F.C., 96 S.W.3d at 267.
                                            7
that authorize a factfinder, on appropriate findings, to terminate the relationship

between a parent and a child. 21 That provision–call it the inability-due-to-

confinement provision—allows the factfinder to terminate the parent-child

relationship if the Department proves by clear and convincing evidence that the

parent “knowingly engaged in criminal conduct that has resulted in the parent’s: (i)

conviction of an offense; and (ii) confinement or imprisonment and inability to care

for the child for not less than two years from the date of filing the petition.” 22

      In Father’s appeal, Father contests just one of the discrete findings the trial

court made when it found he violated the inability-due-to-confinement provision of

the Family Code. According to Father, the Department failed to present clear and

convincing evidence to prove that his imprisonment left him without the ability to

care for James. To support Father’s argument, Father points to the evidence showing

that he and his sister testified that Father’s sister agreed to take care of James until

such time as Father was released on parole or completed his sentence. While Father

acknowledges the evidence proves he incurred a conviction that resulted in his

imprisonment for the two-year period relevant to the inability-due-to-confinement

provision of the statute, Father suggests the Department’s evidence is insufficient to

allow the trial court to form a firm belief or conviction that he failed to make



      21
           Tex. Fam. Code. Ann. § 161.001(b)(1).
      22
           Id. § 161.001(b)(1)(Q).
                                         8
arrangements that were adequate to provide for James’s care while he was in

prison.23

      Even so, the testimony supporting Father’s claim that his sister had the

resources to take care of James in his absence was contested by the Department in

the trial. The record shows the Department called witnesses who addressed Father’s

plans for James. The caseworker, for instance, testified that Father’s plan to allow

his siter to care for James was inadequate. As to Father’s sister, the testimony reflects

that she was unemployed when the Department removed James from his mother’s

care and unemployed at the time of the trial. Father’s sister also failed to present

evidence showing she has the financial resources to take up Father’s duties in caring

for James. James’s paternal grandfather did not testify in the trial.

      Father also suggests the evidence shows his grandfather could help care for

James. But witnesses called by the Department testified the grandfather is not an

adequate option due to his health and advanced age. There is also no other testimony

before us that contradicts the Department’s evidence that casts doubt on Father

suggesting that his grandfather could adequately care for James until Father is

released. Finally, there is no evidence in the record to show that Father’s family




      23
        See In re B.M.R., 84 S.W.3d 814, 818 (Tex. App.—Houston [1st Dist.] 2002,
no pet.) (stating the requirements of subsection (Q) are “not met by showing
incarceration alone”).
                                         9
members contributed money toward James’s care after the Department removed

James from his home.

      Considered as a whole, the evidence reveals that a disputed issue of material

fact exists about the adequacy (or inadequacy) of Father’s plans for James. In an

appeal from an order terminating a parent’s rights, we assume the trial court resolved

the facts in dispute about whether Father’s plan was adequate in the Department’s

favor.24 Because the record contains evidence that allowed the trial court to resolve

the dispute in favor of the ruling the trial court made terminating Father’s rights to

James, his legal sufficiency argument lacks merit and is overruled.

      For similar reasons, Father’s factual sufficiency argument also lacks merit. In

factual sufficiency review, we weigh the “disputed evidence contrary to the finding

against all the evidence favoring the finding.” 25 But here, the evidence Father

presented about whether his plans for James were adequate is not overwhelming.26

The trial court could have concluded that Father’s sister did not have the financial

resources to adequately care for James because she did not have income from a job

and did not prove that her income exceeded the expenses she incurred in operating

her home. While we acknowledge the testimony shows Father’s sister receives

unemployment benefits, nothing shows how much she received or that the income


      24
         See In the Interest of A.C., 560 S.W.3d 624, 630 (Tex. 2018).
      25
         Id. at 631.
      26
         Id.
                                           10
she had from those benefits exceeded her expenses. There is also no evidence that

addressed whether Father’s sister has assets or income available from some other

source. Even though Father’s sister testified she thought she could get a job if she

tried, the trial court, in trying the facts, was not required to believe her or to believe

that she would have done so to care for James. And to the sister’s expenses, the

evidence shows she already has one dependent, a child. Without concrete evidence

to show that the sister had the financial resources to provide a home for an additional

child, there is not enough evidence in the record to show the trial court’s finding is

inconsistent with the trial court’s conclusion that Father’s plan lacked sufficient

detail to provide a reasonable alternative that would allow the sister to provide James

with the food, shelter, and clothing he would need.

      The testimony about Father’s suggestion that his father, James’s paternal

grandfather, could help care for James is also weak. For example, nothing in the

record shows that the grandfather has the financial ability to care for James. The

record also shows that James’s paternal grandfather is elderly, over eighty, and

suffers from a health condition that the trial court could reasonably infer would

interfere with the grandfather’s ability to provide James with care over a period that

would not end until Father got out of prison.

      To sum up: on this record, the trial court had the right to credit the testimony

of the witnesses presented by the Department and to reject the testimony Father

                                           11
presented about the alternative arrangements that Father proposed for James’s care.27

For that reason, Father’s first issue is overruled.

                    Is the evidence legally and factually sufficient
                   to support the trial court’s best-interest finding?

      In issue two, Father argues the Department failed to prove that terminating his

rights to James is in James’s best interest. The Family Code creates a presumption

that keeping a child with the child’s parent is in the child’s best interest.28 Yet the

Family Code also provides that “the prompt and permanent placement of the child

in a safe environment is . . . in the child’s best interest.” 29 As here, these

presumptions influence a court in different directions about the ruling appropriate in

a given case. And when appellate courts review a trial court’s best-interest finding,

we look to the non-exclusive factors the Texas Supreme Court identified in Holley

v. Adams when reviewing that part of the ruling.30


      27
          See McGalliard v. Kuhlmann, 722 S.W.2d 694, 697 (Tex. 1986) (explaining
that the factfinder “may believe one witness and disbelieve others”).
       28
          Tex. Fam. Code Ann. § 153.131(b); see also In re R.R., 209 S.W.3d 112,
116 (Tex. 2006) (noting that a “strong presumption” exists favoring keeping a child
with its parent).
       29
          Tex. Fam. Code Ann. § 263.307(a).
       30
          In Holley v. Adams, the Texas Supreme Court applied these factors when
reviewing a best-interest finding:
       • the child’s desires;
       • the child’s emotional and physical needs, now and in the future;
       • the emotional and physical danger to the child, now and in the future;
       • the parenting abilities of the parties seeking custody;
       • the programs available to assist the party seeking custody;
       • the plans for the child by the parties seeking custody;
                                            12
      Father questions whether the trial court had sufficient evidence to overcome

the presumption in the Family Code that favors keeping a child with the child’s

parent. The answer is that it does. In March 2021 when the case went to trial, James

was nearly two-years old. Yet, during the two-year period following James’s birth,

nothing in the record shows Father developed a relationship with James or that they

have a bond. Instead, the evidence shows that Father was arrested and jailed about a

month after James was born. The evidence shows that he remained in jail while

awaiting trial on the two felonies that led to his convictions for those offenses in

January 2020. Unless Father is successful in getting out of prison early on parole,

Father will not complete his sentences until July 2025. So even though there is

evidence, Father’s testimony, that he might be released from prison in 2022, the trial

court had the right to form a firm belief or conviction that Father has no bond with

James. And there is no evidence showing that Father, after he was jailed, provided

James with any financial, physical, or emotional support.31




      • the stability of the home or the proposed placement;
      • the parent’s acts or omissions that reveal the existing parent-child
      relationship is improper; and
      • any excuse for the parent’s acts or omission.
      Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976); see also Tex. Fam.
Code. Ann. § 263.307(b).
      31
         See In re S.M.L., 171 S.W.3d 472, 479 (Tex. App.—Houston [14th Dist.]
2005, no pet.).
                                          13
        Simply put, the trial court did not have to sacrifice James’s emotional and

physical well-being to preserve a bond that the evidence does not show exists. Here,

the evidence shows Father’s obligations to James have gone unfulfilled for years.32

        On the other hand, James’s foster parents testified they would like to adopt

James. The record also contains opinions from the Department’s caseworker,

James’s foster parents, and James’s guardian ad litem that terminating Father’s rights

to James is in James’s best interest. We conclude the record contains legally and

factually sufficient evidence to support the trial court’s best-interest finding.33 Given

that conclusion, Father’s second issue is overruled.

                Did the trial court err by approving the mediated settlement
                 agreement between the Department and James’s mother?

        Last, Father argues the trial court erred by approving a mediated settlement

agreement that James’s mother and the Department reached before the trial.

According to Father, the agreement is unenforceable because he did not sign the

agreement or participate in the mediation that led to the agreement that James’s

mother signed. Father concludes the agreement is unenforceable because he did not

sign it. 34



        32
             See In re J.F.-G., No. 20-0378, 2021 Tex. LEXIS 413, at *20 (Tex. May 21,
2021).
         See Tex. Fam. Code Ann. §§ 161.001(b)(2), 263.307(a); see also In re
        33

J.F.C., 96 S.W.3d at 266; Holley, 544 S.W.2d at 371-72.
      34
         See Tex. Fam. Code Ann. § 153.0071(d).
                                        14
      Father’s argument misses the mark. We know the trial court did not rely on

the mediated agreement in signing the final order at issue in Father’s appeal. The

final order shows the trial court appointed the Department to be James’s managing

conservator, not James’s foster parents, which is what Mother agreed to in the

document she signed prior to trial. So the trial court’s appointment of the Department

deviates from that term of the mediated agreement. And there’s more. In the final

order, the trial court terminated Mother’s rights to James. That means the final order

does not give Mother rights to James as a possessory conservator, so again the order

deviates from the terms of the written agreement. And finally, the final order

terminating the rights of James’s parents to him provides: “[A]ll relief requested in

this case and not expressly granted is denied.”35 To put it in legal terms, Father’s

complaint about the settlement agreement concerns an interlocutory ruling that did

not survive the order at issue in the appeal.

      Because the interlocutory ruling was not incorporated in the final order,

Father’s third issue is overruled.




      35
        See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex. 2001) (“A
judgment that finally disposes of all remaining parties and claims, based on the
record in the case, is final, regardless of its language.”).
                                            15
                                    Conclusion

      Because Father’s issues lack merit, the trial court’s judgment is

      AFFIRMED.



                                                    _________________________
                                                         HOLLIS HORTON
                                                              Justice


Submitted on June 24, 2021
Opinion Delivered September 23, 2021

Before Kreger, Horton and Johnson, JJ.




                                         16